 

SP OT

United States ae «texas
Case 1:19-mj-01240 Documents 27/19 in TXSD Saurabh rey”

AO 9f (Rev. 02/09) Criminal Complaint
NOV 27 2019

UNITED STATES DISTRICT COURT

for the

i ley, Clerk of Court
Southern District of Texas id J. Bradley

Dav

 

United States of America ) nS
. 2 Gum
Marco Antonio SANCHEZ Case No. b-| 1G
)
)
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of: November 26, 2019 in the county of Cameron inthe Southern __ District of

Texas _, the defendant violated 18 U.S.C. § 554 and 371
an offense described as follows:

 

Knowingly conspired to export or send from the United States, or attempt to export or send from the United States, any
merchandise, article, or object contrary to any law or regulation of the United States, or receives, conceals, buys, sells, or in
any manner facilitates the transportation, concealment, or sale of such merchandise, article or object, prior to exportation,
knowing the same to be intended for the exportation contrary to any law or regulation of the United States, to wit: a 7.62 X 39
mm Century Arms Pistol, two (2) 7.42 X 39 magazine and 40 rounds of 7.62 X 39 caliber ammunition.

This criminal complaint is based on these facts:

On November 26, 2019, United States Customs and Border Protection Officers (CBPOs) at the Veterans Port of Entry,
Brownsville, TX, encountered SANCHEZ attempting to depart the United States in a white Chevrolet Tahoe. CBPOs
conducted an outbound inspection of SANCHEZ, and SANCHEZ gave a negative declaration for money, ammunition, and
firearms. A secondary inspection of SANCHEZ and the vehicle revealed a 7.62 x 39 mm Century Arms handgun, two (2) 7.62
X 39 magazine and 40 rounds of 7.62 X 39 caliber ammunition.

Homeland Security Special Agents interviewed SANCHEZ and he admitted that he agreed with a person to purchase the
firearm and ammunition in Brownsville and to deliver the firearm and ammunition to said person in Matamoros for $300.00
US Dollars. SANCHEZ further stated he knew it was illegal to take firearms and ammunition into Mexico and he has never
applied for a license to export firearms and ammunition to Mexico.

 

{_] Continued on the attached sheet

 

/C ompheigant’s signature

Andres R, Garza, HSI Task Force Officer

Printed name and title

 

Sworn to before me and signed in my presence. °

   
   
 

Date: November 27, 2019

els signature
City and state: Brownsville, Texas Ignacio Toya, III, U.S. Magistrate Judge

name and title

 

 
